UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-82580 GROWBLOX SCIENCES, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 59-3733133 (IRS Employer I.D. No.) 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address and telephone number of principal executive offices) (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesNoü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of August 12, 2014 Common stock, .0001 par value 32,473,282 GROWBLOX SCIENCES, INC AND SUBSIDIARIES FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheet (unaudited) at June 30, 2014 and March 31, 2013 3 Condensed Statements of Operations (unaudited) for the Three Months Ended June 30, 2014 and 2013 4 Condensed Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2014 and 2013 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURE PAGE 24 GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Balance Sheets Assets June 30, March 31, Current assets: Cash $ $ Subscription Receivable - Inventory - Prepaid expenses and other current assets - Total current assets Property and Equipment: Property and Equipment, net Intangible assets, net Total property and equipment Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Subscription payable Accrued interest Other accrued expenses Notes from shareholders Convertible notes from shareholders Total current liabilities Commitments and contingencies - - Stockholders’ equity (deficiency): Common stock, $0.0001 par value, 250,000,000 shares authorized 32,473,282 and 7,268,948 shares issued and outstanding at June 30, 2014 and March 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Noncontrolling interest - Total equity ) Total liabilities and stockholders’ equity (deficiency) $ $ The accompanying notes are an integral part ofthe financial statements. GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Statements of Operations (unaudited) For the Three Months ended June 30, 2014 and 2013 Net revenue $
